DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 1) in the reply field on 2/16/22 without traverse is acknowledged.  Claims 5, 9, 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Specification
The disclosure is objected to because of the following informalities: PG pub. para. 30 states, “with reference to Error!”.  The applicant is encouraged to review the entire specification and ensure that errors are corrected.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-8, 10, 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The recitation, “as a pure phase” (line 11, 16) is indefinite as there is no way to determine what makes something “as” a pure phase and the term “pure” is a relative term and it is not clear what purity is required by the terminology.  The specification does not define the required level of purity.
In regard to claims 3, 10, the recitation, “primarily” is indefinite as there is no way to determine the metes and bounds of such relative terminology.  Does this require merely 50% or 75% or 90%?  There is no way to discern.  The specification is without clarity or support of what bounds this term.
In regard to claim 12, the recitation, “a scraped heat exchanger” is indefinite since it is not clear what heat exchanger structure makes a heat exchanger a “scraped heat exchanger”.  It would appear that as the scraper is not defined, any heat exchanger can be scraped by some scraper.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (US 2012/0297821).
	In regard to claim 1, Baxter teaches a method (see whole disclosure, particularly Fig. 5, 6, para. 74) for removing water (para. 11 “recovering large fractions of water”, para. 64 “water”) and carbon dioxide (para. 5 “carbon dioxide”) from a feed gas stream (toward 502; para. 5, 32, 74, “process gas”) containing water and carbon dioxide, the method comprising: producing a first treated gas stream (602b) by feeding the feed gas stream (towards 502) to a first solid-tolerant heat exchanger (610), the first solid-tolerant heat exchanger (610) chilling the feed gas stream to a first temperature, wherein the first temperature is i) below which at least a portion of the water contained in the feed gas stream freezes out of the feed gas stream, and ii) above which at least a portion of the carbon dioxide contained in the feed gas freezes out of the feed gas (para. 48 “refrigerant is less than 5C above the melting point of the condensable vapor”, para. 71 
In regard to claim 6, Baxter teaches that prior to feeding the feed gas stream (towards 502) to the first solid-tolerant heat exchanger (610), feeding the feed gas stream to a first non-freezing heat exchanger (504a) in which the feed gas stream is cooled using a coolant (506) at an ambient temperature (para. 36, precool to ambient temperature using water or air, para. 60 ambient coolant water; para. 70 ambient temperatures using water or air).
In regard to claim 7, Baxter teaches after feeding the feed gas stream through the first non-freezing heat exchanger (504a) and before feeding the feed gas stream to the first solid-tolerant heat exchanger (610), feeding the feed gas stream to a second non-freezing heat exchanger (504b, 504c) to cool to a temperature at which liquid water is condensed from the feed gas stream and removing at least a portion of the condensed liquid water (para. 70).  
In regard to claim 8, Baxter teaches that a first refrigerant is used in the second non-freezing heat exchanger (504b, 504c), a second refrigerant is used in the first solid-
In regard to claim 12, Baxter teaches that at least one of the solid-tolerant heat exchangers (650, 670) comprise a scraped heat exchanger (para. 94 “mechanical scraper” and para. 37 integrated condenser and separator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0297821) in view of Groenendjk (WO 2017/093377).
	In regard to claims 2-3, Baxter teaches most claim limitations but does not explicitly teach that the second treated gas stream (674a) comprises primarily methane on a molar basis; and further chilling the second treated gas stream (674a) to at least partially liquefy the second treated gas stream (674a).

	In regard to claim 4, Baxter does not explicitly teach that the first (610) and second solid-tolerant (650) heat exchangers are constructed using different metallurgies.  However, official notice is taken that making heat exchangers out of different metals is well known to provide the performance desired from their temperature of operation.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Baxter to employ different metals in the first (610) and second solid-tolerant (650) heat exchangers for the purpose of providing 
In regard to claim 10, Baxter suggests that one of the refrigerants may comprise methane (para. 58), but in view of the further temperature teachings (para. 87, 74) employing methane as the third refrigerant would have been obvious to a person of ordinary skill in the art for the purpose of providing a refrigerant that performs well at low temperatures.  Further, Baxter does not explicitly teach that the first and the second refrigerant is propane.  However, official notice is taken that propane is a well-known refrigerant that provides good thermal performance in a temperature range of the freezing point of water.  Therefore it would have been obvious to a person of ordinary skill in the art to provide propane as the first and the second refrigerant of Baxter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 2, 2022